Title: April [1788]
From: Washington, George
To: 




Tuesday 1st. Thermometer at 52 in the Morning—65 at Noon And 64 at Night. Morning heavy with the Wind at South. Clear afterwards & very warm.
Went with Mrs. Washington and Colo. Humphreys to visit Mr. & Mrs. Rogr. West. Dined there & returned in the afternoon.
Previous to this I visited all my Plantations.
At the Ferry, the Plows began to work in field No. 3—the Harrow putting in Oats & grass Seeds and the women hoeing the swamp.
At Frenchs the Work was going on as yesterday. Grass Seeds at the rate of 3 pints of Timothy and 6 of red clover—sowing to the Acre.
At Dogue run, the Harrows, after crossing the Sown Oats, were layed aside, & 2 plows went to crossing the grd. destined for Barley. The Women were hoeing the Swamp in the Middle meadow by the Overseers house.
At Muddy hole, Plowing, sowing, Harrowing & rolling were going on. The women not engaged in these were at Work at the Mansn. Ho[use] New ground.
In the Neck, the ground intended for Barley in the West cut of No. 2 that was stiff, & did not work fine at first was cross plowed, & harrowed till it was brought into fine order. Finished harrowing in Oats & grass-seeds in the East cut of this field but not rolling some part of the roller havg. given way.
Made a draught with the Sein this evening at the Ferry Landing, and caught 15 Shad and a few hundreds of Herrings at one hawl.

	
   
   Mariamne Craik, daughter of Dr. James Craik, Sr., had recently become Roger West’s second wife (see entries for 28 Dec. 1787 and 21 July 1788). His first wife was Nancy Macrae West, daughter of Allan Macrae of Dumfries. The Wests lived near the mouth of Hunting Creek at the house they called West Grove, the same house that had belonged to Roger’s father, Col. John West (see entry for 8 Jan. 1760).



 


Wednesday Second. Thermometer at 50 in the Morning—56 at Noon And 54 at Night. In the forenoon the Wind was at No. Wt. and cold. In the Evening it was Southerly & warm.

The ground had got dry, and somewhat (in places) baked. Moderate & warm rain wanting.
Rid to the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole.
At the two first, and last, the Work was going on precisely as yesterday.
At Dogue run, began to sow grass Seeds on the Oats, at the rate of 3 pints of Timothy & 6 pints of red clover to the acre.
Sowed in drills, in the Section of my Botanical garden between the Salt House & the other, and amg. the Pride of China Plants  rows of the Grass-Seed sent me by Colo. Marshall of Kentucke, being the same with the 3 rows sowed in the West pt. of the other Section, on Monday last.
Transplanted from a box in the Garden, 13 plants of the horse chesnut into the shrubberies by the Garden Walls.
 


Thursday 3d. Thermometer at 46 in the Morning—44 at Noon And 43 at Night. Heavy morning with the Wind at So. East—at which it continued all day—at sometimes fresher than others. Abt. 8 oclock it began a slow, light rain, which with mists continued till Night and moistened, tho’ it did not wet the ground much.
Continued at home all day.
 


Friday 4th. Thermometer at 46 in the Morning—60 at Noon And 60 at Night. Calm, clear, and very pleasant all day.
Rid to all the Plantations. In the Neck, Plowing, sowing Barley & Grass Seeds, and other work as on Wednesday.
At Muddy hole, stopped the roller in order that two harrows might be covering Oats. At this place the first sown Barley was coming up & appeared to be thick.
At Dogue run the usual work was going on.
At the French’s began to sow Barley in the No. part of No. 2. At this place perceived the English Oats, & the Pease were coming up the ⟨1⟩st. tolerably thick.
At the Ferry, the harrow having finished (yesterday) covering the Oats & grass Seeds—all three of the Plows were breaking up in No. 3.
Caught 500 and odd Shad to day. In my Botanical Garden on thursday morning, before the rain, I sowed in the Section next the spinning house, one row of Rhubarb seed, sent me by Mr. Jay—the Seeds 3 Inches a part. These were placed along the Walk—parallel to the Ho.

   

	
   
   rhubarb: Rheum rhaponticum. John Jay wrote from New York 3 Feb. 1788 that he had obtained some rhubarb seed from an Englishman who vouched for its high quality, and he was sending “a little Parcel of it” to Mount Vernon so that GW might try it in the soil and climate of Virginia (DLC:GW).



 


Saturday 5th. Thermometer at 51 in the Morning—64 at Noon And 63 at Night. Clear and warm all day, but little wind and that at Easterly.
Visited all the Plantations. In the Neck, the same work as yesterday was going forward.
At Muddy hole the same also.
At Dogue run the same. The two plows at this place finished breaking up the turnip ground in No. 1 about dinner time yesterday & went afterwards to crossing in No. 2 for Barley.
At Frenchs the same work going forward and
At the Ferry also.
 


Sunday 6th. Thermometer at 46 in the Morning—60 at Noon and 60 at Night. What wind there was, was from the Southwd., but not much. Clear and very pleast.
Sent my two Jackasses to the Election at Marlborough in Maryld. that they might be seen.


	
   
   The Maryland General Assembly set 7 April as the day for electing all delegates to the state convention that was to meet in Annapolis two weeks later to consider ratification of the federal Constitution (STEINERBernard C. Steiner. “Maryland’s Adoption of the Federal Constitution I.” American Historical Review 5 (1889–1900): 22–44., 30–31). Many planters, therefore, would be at the Prince George’s County courthouse in Upper Marlboro on Monday to choose the county’s four delegates. It would, GW knew, be a good opportunity to display his two jackasses, Royal Gift and Knight of Malta, whose stud services had been advertised in the Annapolis and Baltimore newspapers for the past few weeks (Md. Gaz., 13 and 20 Mar. and 3 April 1788; Md. Journal, 11, 18, 21, and 25 Mar. 1788). The jackasses were taken to Upper Marlboro by Peter, a slave GW was hiring from David Stuart (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 265; GW to Stuart, 12 Feb. 1787, PWacD: Sol Feinstone Coll., on deposit PPAmP; and Stuart to GW, 15 Feb. 1787, DLC:GW.



 


Monday 7th. Thermometer at 50 in the Morning—50 at Noon And 50 at Night.
The Wind was at So. Et. & East all day; abt. 7 Oclock it sprinkled rain and abt. 1 Oclock, began a slow & thin Rain, which continued with intervals the remainder of the day and in the Night a good deal fell.
Visited all the Plantations. In the Neck, the Posting, Railing & ditching was compleated this Morning up to the Gate; and the other part, to the Gut, set about. The Plows would, about Noon, finish breaking up the Middle cut of No. 2 and a particular part of wch. being very cloddy & stiff, I ordered it to be crossed and the whole of What was not already sown with Barley to be gone over once, or oftener with the harrows before it was sowed, that it might be the better prepared for the reception of this grain and Grass-Seeds. The Women would about have done picking up & heaping the Corn Stalks in No. 3 to day (having finished those in No. 7) and would repair the fence round No. 6 and Orchard Inclosure.
At Muddy hole, the Plows wd. finish to day, crossing the ground for Oats—and would go into No. 1 to break up the remainder of that allotted for Barley. Ordered the Women from the New Ground to Hoe along the fence where the ground had been grubbed in the Oat field for the better reception of this grain.
At Dogue-run, the Women wd. about compleat hoeing the Swamp in the middle Meadow. Removed the Plow that was laying off for Corn to assist in crossing for Barley in No. 2. Finished Sowing grass-seeds this morning & harrowing them in the Oats in the same field qty. 2 bushls. of Clover and 1 of Timothy.
At Frenchs, two plows and a harrow were putting in Barley & grass-seed as usual, and the women filling gullies in field No. 3.
At the Ferry 1 plow began to lay off Corn rows in No. 2 and one other being stopped on acct. of the failure of one of the plow

beasts I sent a Mare from the Mn. Ho. (wch. had been brought from the Neck) there to assist. The Women were hoeing an old hedge row in No. 2.
In the Vineyard Inclosure below the Stables I sowed in a bed in the No. Et. Cornr. the Seed of the Runkel Recbar or Root of Scarcity and adjoining this in two other beds—ranging therewith—the Seeds of Sulla were sown; the Middle bed was the freshest Seeds. Next below these, in drills, is the Seeds sown which was sent by Mr. Peacy to my Farmer. Below these again will be Sown the Seeds of the Fancy grass, given to me by the Revd. Mr. Massey but night coming on prevented its being done this evening. In the lawn West of the House & West part of it, I sowed 3½ bushels of Blue grass Seeds from the fall therein to the walks. The No. half was mixed with 3 bushels of the Plaister of Paris & the South half with[ou]t having had Plaister spread thereon in the last Autumn on a slight snow.

	
   
   root of scarcity: Beta vulgaris, mangel-wurzel. A large coarse beet grown chiefly as a food for cattle, this plant was attracting much attention among English agriculturalists at this time. The seeds that GW planted today were apparently ones that had arrived from Richard Peters of Philadelphia within the past few days, but GW may have also had seeds from some roots that a neighboring lady sent Mrs. Washington in the fall of 1785 (Peters to GW, 12 Mar. and 27 April 1788, DLC:GW; GW to Elizabeth French Dulany, c.23 Nov. 1785, MdHi, photostat). Later this month Benjamin Rush of Philadelphia sent GW a small quantity of mangel-wurzel seeds that he had recently received from England together with a pamphlet describing “the method of cultivating . . . & useful qualities of this extraordinary vegetable” (Rush to GW, 26 April 1788, DLC:GW; see entry for 29 Oct. 1788).


	
   
   sulla: Hedysarum coronarium, often called sulla clover. GW was given these seeds during the Constitutional Convention by the French essayist, Hector St. John de Crèvecoeur. “This plant . . . ,” GW later reported to Crèvecoeur through James Madison, “came to nothing. . . . The seed vegitated partially, and not being able to find the name in any botanical list of plants in my possession or to ascertain the properties of it; and it appearing at the sametime not to be grateful for the first attentions which were bestowed on it, not much care was taken of it afterwards” (GW to Madison, 17 Nov. 1788, DLC:GW).



 


Tuesday 8th. Thermometer at 46 in the Morning—50 at Noon and 50 at Night. Wind Easterly all day. Besides the Rain which fell in the Night it was Showery all day. In the course therefore of the 24 hours much rain had fallen.
About 10 Oclock, in company with Colo. Humphreys, Mrs. Washington Harriott Washington and Washington Custis I set of for Abingdon—where we dined and stayed all Night.
 



Wednesday 9th. Thermometer at 52 in the Morning—64 at Noon And  at Night. Clear and temperate with the Wind variable, but chiefly from the So. W.
Dined at Abingdon and returned home in the evening—all, except Harriot Washington.
 


Thursday 10th. Thermometer at 50 in the Morning—62 at Noon and 62 at Night. Clear with the wind what little there was in the Morning at No. Et. In the afternoon at So. Wt., and much fresher & warmer.
Visited all the Plantations. In the Neck, the Plows having crossed the ground (which left it in as rough a state as before) that was intended for Flax, began this morning (Six of them) to list No. 6 for Corn. Previous to this the laying off furrow was deepned, and two thrown into it. Every other one of these was left for the vegitable tribe to fill hereafter. The Women were repairing the fencing from the lane to the Barn and the Harrows were putting in Barley & grass Seeds in the middle cut of field No. 2.
At Muddy hole, the Plows as was expected finished crossing for Oats in field No. 4 and went into No. 1 to plow for Barley. The Women having hoed up the ground along the fence in this field were spreading what dung remained in heaps on the South half of the half Acre sqrs. of experimental ground last yr. intended for Barley this.
At Dogue-run, Began, as soon as the grd. was in order after the rain, to harrow in Barley & grass seeds after the Plows—4 of wch. were at Wk. & 2 harrows; one of them (single) drawn by Oxen. The Women were prevented from finishing hoeing the Meadow on acct. of the Rain and went yesterday to putting up the Logs wch. were in place betwn. fields No. 2 & 3 and to day were pickg. up Corn Stalks in No. 4.
At Frenchs—The Plows and Harrows were putting in Barley and grass-Seeds. The Women having filled the gullies in fd. No. 3 were heaping dung for the Cart, & spreading it when carted in the places wch. had been filled up in the lower Meadow.
At the Ferry the Women were levelling the old ditch betwn. this Plantn. & French’s having hoed up the hedge row in No. 2—One plow laying off for Corn and 2 breakg. up No. 3.
At the Mansn. House, sowed as was intended, in the Vineyard inclosure, below the Seed sent by Mr. Peacy, in drills, the Fancy grass and below the Fancy grass, what Burnett I had left in drills also. And adjoing. these below, were sowed, or rather planted, the

everlasting (or Lady Pease) sent me by the Honble. James Mercer.
 


Friday 11th. Thermometer at 54 in the Morning— at Noon And  at Night. Clear & very pleasant all day with but little wind, and that Northerly in the morning and Southerly afterwards till eveng. when it was fresh fm. So. Et.
Rid to Muddy hole, Dogue run, Fr[enc]hs and the Ferry plantations and to the Fishing landing.
At Muddy hole, finished sowing Oats qty.  bushls. but would not more than get them harrowed in by Night & crossed. The Women were spreading dung as yesterday and the Plows at Work as yesterday, for Barley.
At D. Run, The Ploughs and harrows were employed in gettg. in Barley & grass-seeds in No. 2. The women at this place began to cross hoe the grd. they had broke up in the lower end of the Ho. Meadw. in order to prepare it for Flax and grass. Send a hand from this place to the fishing landing.
At French’s the women were levelling the old ditch in No. 3 some of them, whilst others were employed in heaping dung. Plows and Harrows putting in Barley & grass Seeds.
At the Ferry, the Plows were at work as yesterday. The Women repairing fence around No. 7.
Caught a good many fish to day, both shads & herring.
 


Saturday 12th. Thermometer at 54 in the Morning—54 at Noon And 54 at Night. Wind at So. Et. in the Morning, and pretty fresh. Weather lowering. A red Sky in the East horizon at sun rising, & a bur round the Moon last Night. Before 8 Oclock it began to sprinkle a little, which it continued to do by intervals till about 10 oclk. when it set into a constant, but not a hard rain till past 12 & ceased. Afternoon clear.
Visited the Neck, Muddy hole, and Dogue run Plantations; and was prevented going to the others by the Rain.
In the Neck, the Sowing, Seeding with grass, harrowing &ca. of 100 Bushels of Barley was compleated but the cross harrowing of the So. Et. part was not accomplished till after the Rain & being in part done (for dispatch) with the large or drag harrow it is not improbable but that the grass-seeds may be buried too deep. This Barley was sown on a single plowing, which was insufficient, but where the ground was stiff & clody I ordered it to be harrowed till it was tolerably well reduced before the Barley should be sown and being harrowed & cross harrowed afterwards upon the whole

might be said to be in good order. The Post & Rail fence to the gut was compleated this afternoon. Women repairing fences, & ploughs listing for Corn.
At Muddy hole, recommenced Sowing of Barley in No. 1; North of the Quarter & following the Plows. The women returned to the New ground to Work.
At Dogue-run, Plowing for Sowing & harrowing in Barley and grass Seeds. Women cross Hoeing as yestery.


   
   bur: circle.



 


Sunday 13th. Thermometer at 54 in the Morning—74 at Noon and 68 at Night. Very little wind and that Southerly. Clear and warm.
Went to Church at Alexandria accompanied by Colo. Humphreys Mr. Lear, & Washington Custis. Brought Hariot Washington home with us who had been left at Abingdon & came to Church with Mrs. Stuart.
 


Monday 14th. Thermometer at 58 in the Morning—64 at Noon And 60 at Night. Grey, or rather a heavy morning with a red Sun & the Wind tho’ not much of it at So. Et. Bur round the Moon last Night—also a dim circle. About 10 Oclock there came on a heavy mist which soon end in a moderate rain for 2 hours or more when it ceased and towards evening became clear. Visited the Plantations at Muddy hole, Dogue run Frenchs and the Ferry—also the Fishing landing.
At Muddy hole, Plowing & harrowing in Barley in No. 1. Women making Hills in No. 3 for Sweet Potatoes.
At Dogue Run, cross plowing for and harrowing in Barley and grass Seeds. The Women were cross hoeing in the Meadow, but were sent with their hoes & Baskets to break the grass tussucks in the Barley ground in the low parts thereof, which neither the Plows nor harrows could accomplish and to pile the grass.
At Frenchs, Plowing for, & sowing, harrowing in Barley & grass Seeds—Women grubbing & filling gullies in No. 3.
At the Ferry, besides the Plow wch. was laying off in No. 3 for Corn, the other two came this afternoon to listing after it. The Women were repairing fences & heaping Dung.
Caught about 50,000 herrings at a draught this afternoon.
Put in slips of the Weeping Willow along the Walks to the gate—the leaves of these were more than an inch long.
The Reverd. Mr. Fairfax came here to dinner and stayed all Night.
 



Tuesday 15th. Thermometer at 60 in the Morning—71 at noon and 64 at Night. Warm with the Wind Southerly. Clouds and Sun shine alternately thro’ the day.
Rid to all the Plantations (Mr. Fairfax going away after breakfast).
At all of them, the same work was going on as yesterday.
At Dogue run, the Plows finished crossing for Barley in fd. No. 2 and two of them began to cross for flax in the same field, and a third to break up a piece of ground for Do. wch. is to be taken into the Meadow next the Overseers house.
In the Neck harrowing in Oats & grass-seeds—the Women beating Tussicks & carrying off grass from part of the Barley ground.
The remains of my everlasting Pease were put in the grd. in the Neck to day—in the Orchard Inclosure.
Buck Wheat in all the ground that produced a crop of it last year is coming up from the shattered seed and in places thick.
 


Wednesday 16. Thermometer at 58 in the Morning—70 at Noon and 68 at Night. Clear and pleasant all day. Very little wind, & that Northerly in the Morning. More of it, and that Southerly in the Afternn.
Visited the Plantations at Muddy hole, D. Run, Frenchs & the Ferry—and the Fishing landing.
At Muddy hole the Plows would finish about 10 Oclock plowing for Barley in No. 1 and the grd. would receive the Barley—qty. 48 Bushels. In this grd. was also sown  pints of Red Clover and  pints of Timothy Seeds. The Women having finished hilling as much grd. as would do for the Sweet Potatoes, I ordered them to remove the Farm Pen, & to heap the dung.
At D. Run finished sowing Barley in No. 2 qty. 55 Bls. With the Barley was sown  pints of red Clover and  pints of Timothy Seeds. The Plows harrows, & Women employed as yesterday at this place.
At Frenchs, the same work as yesterday. Examined the ground at this place which had been sown with English seeds, and found matt[er]s to stand, as follow—viz.—The Oats had come up well, & were sufficiently thick. The Pease had been either sown too thin, or being damaged, had come up badly; not being sufficiently thick; the Berkshire Beans adjoining to them (from Mr. Peacy) were up, but too thin also. Next to these (said also to be) Berkshire Beans from Mr. Young none were up, and it is supposed never would come up. The Gloucester Beans below were up, but too thin. The Summer Wheat next to these again, were almost

entirely missing—not more than a plant here and there to be seen. The american cabbage seed was up tolerably thick which had been sown in beds.
At the Ferry the Plows were listing and the Women heaping dung.
 


Thursday 17th. Thermometer at 57 in the Morning—57 at Noon and 58 at Night. But little wind in the Morning and that at So. Et. with clouds & a red sky at the Eastern horison. About 11 it began to Rain & continued to do so all the remaining part of the day, and very constantly with the wind fresher from the No. Et.
Visited all the Plantations & the Fishing Landing.
In the Neck, the Plows began yesterday morning to cross so much of the ground in the orchard Inclosure, as lay East of the New Post & Rail Fence for Oats; & part of them were sown & harrowed in before the Rain. Attempted with the harrow, to reduce the ground wch. had been crossed in the Barn inclosure for Flax, but finding it impracticable, I ordered the Hoes to follow the harrows, & beat the grassy clods to pieces in order to prepare it for Flax. Finished sowing Oats in field No. 2 qty. besides the 42 Bushls. from Spotswoods seed 77 Bushls. On this & the 100 Bushls. of Barley in the same field were sown  pints or lbs. of Red clover Seed and  pints or lbs. of Timothy Seed. Began to day to Roll the Barley, but was obliged to desist on Acct. of the Rain. Finished crossing abt. 11 Oclock, the grd. before mentioned East of the New fence & the Plows returned to listing again in No. 6.
At Muddy hole, the Plows began yesterday a little before dinnr. to Plow the 5 Acrs. of experimental grd. in No. 2 for Barley. Would have half finished it by the same time to day, but for the Rain. By mistake he was (that is the Overseer) crossing the sown Barley before the grass seeds were Sown. Would not be able to compleat this before the Rain. On this crossing he was sowing Seeds with intention to Bush harrow them in. All the grd. sown before the Rain will not now need this. Women removing Farm Pen & heaping dung in No. 3.
At Dogue run. The Plows finished breaking up the slipe, to be included within the Meadow, about breakfast time & had gone to crossing the Turnip grd. in No. 1 for Barley. Sowed, harrowed, & crossed with grass-Seeds as on Oats and Barley 3 Bushels of Flax Seed in the No. Et. Corner of No. 2 (at D. Run). Chopped about the Stumps in order to put the Seed in the better.

At French’s, the Plows finished about Noon breaking up No. 2 for Oats & Barley. Began to Roll the Oats in this field, which were three inches high among which Clover & Timothy had been just sown. This work was stopped by the Rain. The Women were filling gullies in No. 3.
At the Ferry, the Roller wch. was going over the Oats (also up 2 or 3 Inches) was stopped by the Rain. The Plows at this place was listing & the Women were filling gullies in No. 3.
Charles Hagan came to Brick making to day—set him to makg. a cover for the Bricks before he began to Mould. Gunner and Sam were sent to Work with him.


   
   Charles Hagan signed a contract with GW on 5 Jan. 1788, agreeing to begin work at Mount Vernon “as early in the spring as the state of the ground will admit” (DLC:GW). His pay was set at a rate of £4 10s. a month, allowing 26 working days or nights to the month. In addition, he was to be given provisions and a half a pint of rum a day. Hagan apparently was a diligent laborer, for between this date and 12 Nov. 1788, when he stopped working for GW, he accumulated a total of 7 months and 14 days in working time, earning £33 18s. (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 271).



   
   The slaves Gunner and Sam were laborers on the Home House plantation (see entry for 18 Feb. 1786).



 


Friday 18th. Thermometer at 59 in the Morning—70 at Noon and 70 at Night. A thick Fog & showers in the Morning. Cloudy all the day with a brisk wind from the Southward.
Rode to the Fishing landing—the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole—also to My Mill where the heavy rain of last Night had blown up my lower tumbling dam, or waste, and broke the race in other places which was the more unfortunate as all my People were busily employed in other Work.
The Ditchers, however, and two Carpenters, were sent to repair the damage.
At the Ferry, the abundance of rain which fell in the course of yesterday & last Night rendered plowing in the Corn grd. impracticable. The plows therefore were shifted to the hill in No. 7.
At Frenchs, from the same cause they were removed to No. 3, to break up for Corn—having finished plowing No. 2 (all but the So. Et. corner) & unable to cross in the lower meadow. Women filling gullies in No. 3 but ordered to grub & sprout the clover ground in the upper meadow at this place.
At D. Run the Plows were stopped entirely. The Women & plow people were beating the Clods & removing the grass from the Barley ground.

At Muddy hole, the Women were heaping dung; and cross harrowing of Barley being stopped, the three plows were employed in the 5 Acres of experimental ground in No. 2, to break it up, & to prepare it for Barley &ca.
The Rain having washed up many of the Willow cuttings wch. had been set by the Post & Rail fence near the road I had them (late as it is in the Season) replaced tho’ there is little hope of their living.
 


Saturday 19th. Thermometer at 67 in the Morning—75 at Noon and 72 at Night. Wind at So. Wt. all day and in the afternoon very high. After dark there were Showers of Rain with distant thunder.
Rode to all the Plantations—to the Mill, Brick yard, and fishing landing.
In the Neck the Plows were stopped yesterday. And to day the grd. being too wet to list, I ordered them into field No. 9 till the water had subsided. Harrows and Rollers unable to work. Women heaping dung, rotten straw, and other trash about the Barn and Farm yard.
At Muddy hole, the Plows about Noon finished plowing the 5 Acres of (exp[erimenta]l grd.) in No. 2 which was sown with 10 bushls. of Barley & harrowed in length ways. The first Acre (or 2 half Acre Squares) was also sown with 6 lbs. of White Clover (imported) but remained unharrowed (cross wise) till 4 bushels of Sainfoin wch. was in soak should be sown there on likewise. Women heaping dung, old Straw &ca. about the Barn.
At Morris’s (Dogue run) the Plows this morning began to work in the grd. which had been hoed in the meadow (all others being too wet) to prepare it for Flax & Orchard grass. The women began to chop that which was plowed on the other side of the Meadow. Cabbage Seed at this place had come up tolerably well, and the plants stood tolerably thick.
At French’s, finding the field No. 3 in which the plows were at work too wet—I ordered them into No. 5 to break it for B. Wheat as a fallow and Manure for Wheat. The Women having Sprouted, & cleaned the Clover in the upper meadow were again filling gullies in the field No. 3 & Meadow adjoining.
At the Ferry, the Plows were still on the Hill in No. 7—Corn grd. being too wet to list. The Women were filling gullies in No. 3. At this place, the effect of the fish manure wch. was put into the Corn hills in May last was visible with the Wheat, almost as far

as the latter could be seen. The lower meadow appears very indifferent—scarce any grass but in the low & wet part of it, and no great appearance of Timothy there.
 


Sunday 20th. Thermometer at 48 in the Morning 50 at Noon And 45 at Night. Wind hard & cold from the No. Wt. all day.
Mr. Herbert, Mr. Hunter, Mr. Fendall and Doctr. Stuart came here to Dinner and returned afterwards. Mrs. Stuart and her three daughters came to Dinner and stayed all Night.
 


Monday 21st. Thermometer at 40 in the Morning— at Noon And  at Night. Wind at No. Wt. all day—in the evening it lulled.
Went to Alexandria to the Election of a Senator for the district and delegates for the County in the General Assembly—when Mr. Pope was chosen for the first and Mr. Roger West, and Doctr. Stuart for the latter. Dined at Doctr. Crks. and came home in the evening. Fd. Mrs. Stuart & her two eldest daughters gone—and Mr. Tracy here.
In my way up, I passed thro’ the Plantations of Muddy hole and Dogue run.
At Muddy hole, sowed the Sainfoin on the grd. allotted for it; which with the White Clover was harrowed in. This had been in soak (being very hard & dry) since friday morning. Also sowed, in the next two squares, or Acre, 8 lbs. of Trafoil—in the 3d. Acre or two squares 10 lbs. of Row grass—In the 4th. Acre or dble. Square Two bushels of Orchd. grass Seeds and in the last two Squares or Acre 16 lbs. of red Clover were sown. But the harrow was not able to cross the whole before night. Roller running over Barley 3 or 4 Inches high & 2 or 3 leaves on it. This being pressed down, and appearing to be bruised, I apprehended, notwithstanding it was done by my Farmers advice that it wd. be injured, and therefore had a place left unrolled in the Middle of the sqr. that was rolling to try the difference. One Plow went from here to French’s this Morning and another about Noon after it laid off some grd. for Irish Potatoes &ca. The women were heaping dung abt. Barn & Farm yard.
At Dogue run, the plows having finished crossing the hoed grd. had returned to crossing the Turnip ground they had left on Acct. of the rain for English Barley. The first was sown with Flax Seed and the harrows covering of it but for want of a previous harrowing before sowing the Seed was put in very badly and in danger of being buried. Ordered 5 bushls. of Orchard grass to be sown on

this grd.; to be crossed harrowed, and the work to be made good with the hoes afterwards as there were a good many Stumps in it. Women hoeing the ground opposite to this.


   
   Thomas Tracy, who had previously served Arthur Middleton of South Carolina, was employed by David Stuart to teach the oldest two Custis girls, Elizabeth and Martha, “Music & other branches of Education,” including arithmetic and penmanship (HOYT [1]William D. Hoyt, Jr. “Self-Portrait: Eliza Custis, 1808.” Virginia Magazine of History and Biography 53 (1945): 89–100., 97–99).



 


Tuesday 22. Thermometer at 48 in the Morning—55 at Noon And 55 at Night. Wind Southerly in the Morning & cold. About sun rise it began to rain and continued to do so with small intervals till about 2 Oclock When it ceased with appearances of clearing but towards sunset it began to rain again.
At home all day.
 


Wednesday 23d. Thermometer at 45 in the Morning—55 at Noon And 55 at Night. Wind at No. Wt. in the Morning which veered round to the Eastward and was at So. Et. in the Afternoon, & became warm.
Visited all the Plantations. In the Neck, the Plows on Monday were listing, but the Rain yesterday drove them into field No. 9 again, to day, except the one which was laying off Corn rows. The Harrow on Monday was employed in the ground intended for Flax, and the Hoes following of it, to prepare it for sowing. The Roller was engaged towds. the Afternoon, to Roll the Barley but was Stopped yesterday. The Women Monday and as much of yesterday as they could work out, were engaged in chopping after the harrow in the flax ground. To day they were chopping in the Flax which the Overseer was sowing. Grd. in tolerable good order—except having a good many grassy clods which were not quite broken with the Hoes. The last of the Oats were sown, harrowed & cross harrowed within what is now the Orchard Inclosure. This grd. was plowed before Christmas, lately cross plowed—the Seed Sown, harrowed in & cross harrowed.
At Muddy hole, the two plows that went to French’s continue there. The Harrow (crosswise) all the Sqrs. of experimental grd. except that which recd. the Row-grass which was too wet to cross; and went to harrowing by the ground which had been laid off for Potatoes and Jerusalem Artichokes in No. 3. The Women planted about ½ a bushel of Sweet Potatoes in the same field (all the Seed I had in 500 hills) and went to work in the New ground in front of the Mans[io]n Ho[use]. The Overseer sowing grass-seeds on clover in fd. No. 1.

At Dogue run the Orchard grass seeds were sown and harrowed in on the Flax as directed on Monday and afterwards chopped. The ground looks now to be in good order—5 bushels of Flax & 5 bushels of Orchard-grass were sown qty. of ground, by estimation abt. 3 Acres. The ground on the other side, except a small piece at the lower end, had also been chopped over but would require to be harrowed (when drier) before it is sown. The Plows having crossed this Morning, the Turnip grd. for Barley were laying off & listing in No. 5. The Women were removing the Meadw. fence so as to include the grounds wch. have been lately worked on the sides of it.
Sent the fatting Steers, and an old work oxen to No. 1, at D. Run, to Pasture.
At French’s, the remains of the Barley, abt. 7 Bushels, making in all at this place—43 bush. was sown harrowed in, & was cross harrowing. 4 plows (two from Muddy hole) were breakg. up field No. 5 to sow with B. Wheat &ca. The Women were cuttg. the Sprouts, taking up grubs &ca. in this field.
At the Ferry, the Women were filling gullies in No. 3 and the plows breaking up No. 7.
At the fishing landing there was plenty of custom & no fish. Last week there was plenty of fish & no custom.
The Wild Oats, & other grass Seeds from Colo. Marshall in the Botanical garden was up, & coming up thick—as was the fancy grass in the Vineyard Inclosure.


   
   wild oats: Avena fatua, wild oat, is today considered by farmers a common and undesirable weed.



 


Thursday 24th. Thermometer at 45 in the Morning—61 at Noon And 56 at Night. Wind at So. Et. all day, with appearances of Rain in the Afternoon but none fell.
Rid to all the plantations.
In the Neck, finished listing No. 6 for Corn. The ploughs again went into field No. 9 to break it up. Finished sowing flax—8 bushels on abt. 6 Acres by the Barn. After which the Women went to heaping dung at the farm pen & removing rails out of the Way.
At Muddy hole, finished sowing grass seeds on Barley in No. 1, but could not harrow it, as the grain was up. Rolling this till the Iron staple gave way. The Plows at Frenchs. Harrow preparing that part of field No. 3 for Buck Wheat wch. lies East of the branch. Women hoeing in the New ground at the Mansn. Ho.
At Dogue run, the Plows having overtaken the layer off (for

Corn) in field No. 5; went to French’s after dinner, 4 of them. The Women finished the lower part of the Meadow fence at this place. Perceived the Clover & timothy which had been sown amongst the Barley & Oats here to be coming up.
At French’s, the Farmer finished Sowing Barley, Oats & grass Seeds in field No. 2, except the rough ground on the East side of it, and harrowed & cross harrowed them all in. The Women were taking up grubs, and cleaning No. 5 in which the Plows fm. Muddy hole & Dogue run, as well as those belonging to the Plantatin. were.
At the Ferry, the Plows were in No. 7 breaking up for Buck Wheat. The women were filling gullies—but ordered them to make fence around the Brick yard and to put up that betwn. No. 2 & 3.
Not many fish caught today. Two little Carts employed in carrying out the heads & guts of the Fish upon the Corn grd. at the Ferry.
Perceived at the Mansion Ho[use] that the Burnett which had been sown in the Vineyard inclosure was coming up thick and that the Fancy grass was also coming up—but could discover nothing of this kd. in the everlasting Pease or Seeds from Mr. Peacy. Here & there a seed of the Sulla was to be seen up, but none of the Scarcity plant—or nothing that I thought was it, was discoverable.
 


Friday 25th. Thermometer at 56 in the Morning 70 at Noon and 66 at Night. Early in the morning the Wind was at No. Et. and cloudy—it afterwards shifted to the So. Et. but there was very little of it all day—Cloudy & Sun shine alternately—warm & growing. In the afternoon Rain.
Rid to all the Plantations.
At the Ferry the same work was going forward as yesterday. But few fish caught this Morning.
Began yesterday to mould Bricks.
At Frenchs, the Plows this Morng. began to cross the grd. that had been broke up in the lower meadow. The drag harrow followed the Plows, and the Women (after they had spread the Dung there) followed the harrow, in order to knock the clods to pieces & remove the grass, to fit it for Oats—Clover, & orchard grass.
At Dogue run 1 Plow was laying off, & the Roller going over the oats; which were 3 or 4 Inches high. The Women were chopping, & preparing the lower end of the Meadow (West side) for Flax seed, & grass Seeds. The first sown Flax seed at this place was appearing above grd. as was the Clover & Timothy seeds.

At Muddy hole, planted all the Jerusalem Artichokes, that were preserved (not more than 3 pecks in field No. 3 by the gate. By these Irish Potatoes (red kind) in 4 feet rows & 10 Inches apart in the rows were also planting; and adjoining to these again, began, on the ground that was harrowed yesterday, to sow Buck Wheat at the rate (if directions was attended to) of ½ a bushel to the Acre. The Potatoes were planted, or dropped in the Rows which had been laid off for them, & a furrow turned on them. The ground which had been sown with Barley & Row grass, and which on acct. of the Rain which fell before the latter could be covered & went unharrowed, was forced to be bushed in to day, the Barley being sprouted.
In the Neck, the Plows were breaking up No. 9 and the Women heaping dung at the Farm yard & removg. Rails.
A Mr. Rinaldo Johnston dined here yesterday & went away after it.


   
   Rinaldo Johnson (c.1755–1811) of Aquasco, Prince George’s County, Md., was a well-to-do planter who married George Mason’s eldest daughter, Ann Eilbeck Mason, in 1789 (COPELANDPamela C. Copeland and Richard K. MacMaster. The Five George Masons: Patriots and Planters of Virginia and Maryland. Charlottesville, Va., 1975., 241).



 


Saturday 26th. Thermometer at 60 in the Morning—58 at Noon and 54 at Night. Morning very heavy, with the Wind at No. Wt.—then No. Et. and East and afterwards So. Et. Clouds & heavy appearances of rain continued all day.
Rode to all the Plantations—the Fishing landing & brick Makers.
But few fish caught to day. At the Ferry, the Plows continued breaking up No. 7. The Women puttg. up fence between No. 2 & 3, & round the Brick yard.
At French’s, the Plows (same as yesterday) were breaking up No. 3 for Corn, and this was full wet. The ground they crossed yesterday, & began to harrow, in order to prepare it for Oats and grass-seeds was in much worse condition by the Rain of yesterday than it was before the Plows crossed it. The Women were (as yesterday) endeavouring to cleanse it of the grass & rubbish.
At Dogue-run, the Plows were employed as yesterday and the Women, after chopping the ground for Flax in the Meadow were employed in taking up the Persimon grubs in No. 7.
At Muddy hole, the Plows were at Frenchs, as yesterday. The harrow was employed in putting in Buck Wheat in No. 3. So. of the road in the East cut; in which was sown 4 bushels—too much by one half. This was harrowed in one way, and part (South) but

not the whole, crossed. Finished Planting the Irish Potatoes East part of the above cut 11¼ bushls.—covered as yesterday.
In the Neck, the same work, precisely, going on as yesterday.
 


Sunday 27th. Thermometer at 50 in the Morning—48 at Noon and 47 at Night. Much rain fell in the course of last Night. Very heavy all day with Mists at times. Wind at East and No. Et.
 


Monday 28th. Thermometer at 47 in the Morning—56 at Noon and 60 at Night. Rain again last Night. Morning very cloudy & dull. Wind at So. Et. where it continued till night and then changed to No. Et.—thundered, lightned, & rained a good deal. About 2 O’clock the Sun came out & the weather till towards Sun down looked as if it would be fair.
Visited all the Plantations—the fishing landing, Brick yard, and Mill. The continual rains had so absorbed the ground that scarcely any work could be done to advantage.
At the Ferry, I had assembled the Carts from French’s, D. Run, & Muddy hole with which & the one belonging to the Plantn. the offal of the Fish were carried to field No. 7 where they were spread & plowed in (plows still being in that field). The Women were employed in gathering them into heaps at the landing & spreading them in the field—as also filling the gullies there.
At French’s, the Plows (those from D. Run & M. Hole being still there) wd. by dinner have finished breaking up fd. No. 3 for Corn and were ordered to go next into the middle meadow adjoining to plow a piece of ground for flax. Nothing but necessity, arising from the lateness of the Season, can justify the plowing of land so wet as it now is.
At Do. Run, one plow (as usual) laying off—the Women taking up the grubs in No. 7—and the Men repairing the fencing of No. 1.
At Muddy hole, the Women were levelling the Hills which had been made for Sweet Potatoes (before the defection of the Seed was discovered) in order to sow when the grd. should be dry enough with Flax seed. Sowed the No. side of the little cut, by the gate with Buck Wheat,  bushls. & harrowed & cross harrowed it in.
In the Neck, as at D. Run, the planting of Corn had been suspended on acct. of the rains, and extreme wetness of the Earth. The Plows (the work was bad) were still breaking up in No. 9 and the Women heaping dung. Began the brick work of the Dairy at this place to day. And ordered the holes for the Reception of

Corn to be made to morrow, altho the Corn shd. not be planted that the work might be forwarded thereby.
Few fish were caught in the forenoon of this day.
Charles Hagan, the Brickmaker, not at Work to day.
No work could be done in the breach of the Mill race to day, on Acct. of the wetness of the Earth.
 


Tuesday 29th. Thermometer at 56 in the Morning—62 at Noon And 62 at Night. Raining a little in the Morning and very cloudy, without wind, which afterwards came out at No. Wt. tho’ not fresh but which dispersed the clouds.
Visited all the Plantations.
At the Ferry, the Carts, as yesterday were taking out the heads, guts &ca.—the Plows in the same field plowing for Buck Wheat & the Women filling up gullies therein.
At French’s, the Plows finished the grd. intended for Flax; and went about an hour by sun to breaking up part of No. 5 for Buck Wheat. The women grubbing, & removing the impediments therein.
At D. Run, 1 Plow was laying off for Corn (the rest at Frenchs). The Women were making a fence around that part of No. 1 which lays East of the swamp intended for English Barley &ca.
At Muddy hole, 1 harrow preparing No. 1 for Buck Wheat—(the Plows 2 at Frhs.)—the Women hoeing in the New ground.
At the River Plantation, the Plows finished breaking up that part of No. 9 that lay on the division line, between it and No. 8. The Women havg. finished heaping the dung at the farm pen, began, in the afternoon to make holes in No. 6 for planting Corn.
No fish caught to day, of any Consequence.
Charles Hagan was at work in the Brick yard.
No Work on the Breach in the Mill race on acct. of the wetness of the earth.
The Ditche[r]s, after finishing the Ditch on the ferry road (about breakfast time) went to Work in a ditch dividing No. 1 from No. 6.
A Mr. Tayler dined here.
 


Wednesday 30th. Thermometer at 56 in the Morning—66 at Noon and 62 at Night. Clear all day. Wind at No. Et. in the Morning and South in the evening—and though not warm, yet pleasant.
Visited all the Plantations.
At the Ferry the Plows still in No. 7. The Women, though the ground was extremely wet, had begun to make holes in No. 2 for

planting Corn. Drawing, with the Plantation Carts, & Waggon, the Scantling from the landing to the New barn.
At Frenchs, the Ploughs at Work as yesterday, except two, in laying off for Corn in No. 2. The women were repairing fences around field No. 5.
At Dogue run, one plow laying off for Corn. The Overseer & Women makg. holes to plant it. Ordered all the Stock of every kind to be removed from the Mill Meadow this Afternoon.
At the River Plantation, the plows, after breaking up, & listing the farm Pen, in No. 6, went (except one) to plow that part of No. 9 which has been lately added, West of the Post & Rail fence; Nat was ordered to run 3 feet furrows in the Barn yard enclosure for the purpose of hilling more regularly for Pease, Beans &ca.—The Women & the rest of the people making Corn holes—ground being too wet to plant.
All the Flax which has hitherto been sown was up, and seemingly well.
Few or no fish caught to day, at the time I was at the landing.
Brick making going on. The Ditchers Carpenters &ca. went to work on the breach in the Mill race to day.
Majr. George Washington returned from below (Colo. Bassetts) to day.

   
   
   Although most of the materials for the new barn were obtained at Mount Vernon, GW bought ready-cut lumber for the roofing from the Alexandria firm of Peterson & Taylor so that his carpenters would be available for haying rather than using their time cutting scantling and plank (BRISSOTJ. P. Brissot de Warville. New Travels in the United States of America, 1788. Translated by Mara Soceanu Vamos and Durand Echeverria. Edited by Durand Echeverria. Cambridge, Mass., 1964., 343; GW to Peterson & Taylor, 5 and 7 Jan. 1788, DLC:GW; see entry for 28 May 1788). The 21,922 board feet of pine scantling being transported today consisted of sleepers, joists, plates, rafters, window beams, studs, and rails all cut to order (GW to Peterson & Taylor, 5 Jan. 1788, DLC:GW). GW wanted this scantling delivered no later than 1 Mar. so that the carpenters would have adequate time to frame it before they were sent to the fields, but ice in the Potomac prevented Peterson & Taylor from getting timber from the Eastern Shore in time to meet his deadline (Peterson & Taylor to GW, 13 Feb. 1788, DLC:GW). GW was further disappointed to discover that 21 pieces of the scantling that he had ordered were missing and that 15 pieces not ordered were included (GW to Peterson & Taylor, 10 May 1788, and Peterson & Taylor to GW, 2 June 1788, DLC:GW). The ship that brought GW this scantling from Peterson & Taylor also brought him 1,300 board feet of one-inch thick pine plank and 2,300 feet of one-and-a-quarter-inch pine plank from the firm. The balance of GW’s order, 10,000 board feet of the one-inch plank, arrived in another ship on 5 June (Peterson & Taylor to GW, 18 April 1788, DLC:GW; see entry for 5 June 1788). In all GW paid Peterson & Taylor £108 5s. 9d. for lumber for his barn (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 266).



   
   The slave Nat had been a laborer on River plantation apparently since 1762 (GW tithable lists 1762–73, DLC: Toner Collection; see entry for 18 Feb. 1786).



